In denying a rehearing of this cause after decision by the district court of appeal we desire to say that we do not approve of the statement in the last paragraph of the opinion that "under the doctrine of the 'last clear chance' " the engineer was required to bring his train to a stop. The last clear chance doctrine, in our opinion, is not involved in the case, and it is not under that doctrine that he should have brought his train to a stop.
The petition for a rehearing is denied.
Shaw, C. J., Lennon, J., Myers, J., pro tem., and Waste, J., concurred.